 Case 8:21-cv-01036-WFJ-AEP Document 1 Filed 04/30/21 Page 1 of 6 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION


KRISTY MCCAUSLAND,

      Plaintiff,
                                            CASE NO:
v.

AMAZON.COM, INC., a Foreign
Profit Corporation,

    Defendant.
____________________________________/


     DEFENDANT, AMAZON.COM, INC.’S NOTICE OF REMOVAL

      Defendant, AMAZON.COM, INC. (hereinafter, “Amazon”), hereby

removes this action from the Circuit Court of the Twelfth Judicial Circuit in and

for Sarasota County, Florida to the United States District Court for the Middle

District of Florida, Tampa Division, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

and Rule 81(c), Federal Rules of Civil Procedure, on the following grounds:

      1.     On March 30, 2021, KRISTY MCCAUSLAND (“Plaintiff”) filed a

Complaint against Amazon in the Circuit Court of the Twelfth Judicial Circuit in

and for Sarasota County, Florida, captioned KRISTY MCCAUSLAND, Plaintiff, v.

AMAZON.COM, INC., a Foreign Profit Corporation, Defendant, Case Number

2021-CA-1500 (hereinafter, the “Complaint”).

      2.     On April 1, 2021, Plaintiff served the Summons and Complaint on

Amazon through its agent for service of process.


                                   Page 1 of 6
 Case 8:21-cv-01036-WFJ-AEP Document 1 Filed 04/30/21 Page 2 of 6 PageID 2




      3.     There is jurisdiction over this removed action pursuant to 28 U.S.C. §

1441, because this action originally could have been filed in this Court pursuant to

28 U.S.C. § 1332. Specifically, this Court has jurisdiction over this action because

there is the requisite complete diversity of citizenship between the Plaintiff and

Defendant, and the amount in controversy exceeds $75,000, exclusive of interests

and costs.

      4.     Plaintiff is a citizen of Sarasota County, Florida. (Complaint at ¶1).

      5.     Defendant, Amazon.com, Inc. is a Delaware corporation with its

principal place of business in the state of Washington. It is therefore a citizen of

Delaware and Washington. See 28 U.S.C. § 1332(c)(1) (corporation is a citizen of

states of incorporation and principal place of business).

      6.     Because Plaintiff is a citizen of Florida, while the named Defendant is

a citizen of Delaware and Washington, there is complete diversity.

      7.     Plaintiff alleges that this is an action for damages in excess of the sum

of Thirty Thousand Dollars ($30,000). (Complaint at ¶7). Specifically, Plaintiff

alleges that she sustained “third-degree chemical burns” from the use of a mole

and skin tag removal product. (Complaint at ¶¶21, 29, 31, & 41). Plaintiff further

alleges that she suffered:

      physical pain and suffering, both past and future; medical and medical
      related expenses, both past and future; travel and travel related
      expenses, both past and future; emotional distress and future
      emotional distress; pharmaceutical expenses, both past and future;
      wage loss; and other ordinary, incidental and consequential damages
      as would be anticipated to arise under the circumstances.



                                    Page 2 of 6
 Case 8:21-cv-01036-WFJ-AEP Document 1 Filed 04/30/21 Page 3 of 6 PageID 3




(Complaint at sub-paragraph (1) of the Prayer for Relief).

      8.     Plaintiff alleges that her injuries are “serious and permanent.”

(Complaint at ¶59).

      9.     Prior to filing this action, Plaintiff sent a demand letter to Amazon,

together with medical records and bills, seeking a settlement well in excess of the

$75,000 jurisdictional amount.

      10.    In support of her demanded settlement, Plaintiff set forth

approximately $40,000.00 of itemized past medical expenses for treatment

including, but not limited to skin excisions and surgical skin transfer to repair her

alleged third-degree chemical burns.

      11.    A defendant’s notice of removal may assert the amount in controversy

if the complaint seeks (a) nonmonetary relief or (b) a money judgment and the

state practice permits recovery in excess of the amount demands. 28 U.S.C. §

1446(c)(2)(A)(ii). As the Supreme Court recently held, the notice “need only

include a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold.” Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct.

547, 554 (2014); see also Mangano v. Garden Fresh Restaurant Corp., Case No.

2:15-cv-477-FtM-99MRM, 2015 WL 5953346, at *1 (M.D. Fla. Oct. 13, 2015) (“A

Notice of Removal must plausibly allege the jurisdictional amount, not prove the

amount”) (citing Dart, 135 S. Ct. at 554). The defendant need not provide any

evidence establishing the amount in controversy unless and until the plaintiff




                                    Page 3 of 6
 Case 8:21-cv-01036-WFJ-AEP Document 1 Filed 04/30/21 Page 4 of 6 PageID 4




contests, or the court questions, the defendant’s allegation as to the amount in

controversy. Dart, 135 S. Ct. at 554.

      12.    Although Plaintiff has not alleged in the Complaint a specific amount

in controversy, the Court is entitled to rely on its judicial experience and common

sense in determining that a cause of action is likely to exceed $75,000 and

therefore meets the jurisdictional limits of the Court. Defendants’ allegations to

establish jurisdiction can be “combined with reasonable deductions, reasonable

inferences, or other reasonable extrapolations.” Pretka v. Kolter City Plaza Two,

Inc., 608 F.3d 744, 754 (11th Cir. 2010). Defendants are not required to prove the

amount in controversy beyond all doubt or to banish all uncertainty about it. Id.

      13.    Further, a court may consider a settlement offer made by a plaintiff in

determining whether diversity jurisdiction exists. Poltar v. LM General Insurance

Company, 473 F. Supp. 3d 1341, 1344 (M.D. Fla. 2020) (citing Burns v. Windsor

Ins. Co., 31 F. 3d 1092, 1097 (11th Cir. 1994)) (removal proper where plaintiffs’

settlement demand was for $100,000, and plaintiffs’ prior medical bills were

approximately $40,000).

      14.    Although Amazon denies that Plaintiff is entitled to any monetary

relief whatsoever, based on this information, Amazon believes, in good faith, that

it is highly probable that the amount in controversy in this civil action exceeds

$75,000, exclusive of interest and costs, and is between citizens of different states.

Amazon’s good faith belief is based upon Plaintiff’s allegations of severe and

permanent third-degree chemical burns requiring skin excisions and surgical skin

                                     Page 4 of 6
 Case 8:21-cv-01036-WFJ-AEP Document 1 Filed 04/30/21 Page 5 of 6 PageID 5




transfer, Plaintiff’s detailed demand letter with itemized past medical expenses,

alleged past and future wage loss, and the potential for future medical treatment

and costs. Therefore, this Court has jurisdiction over this case. See 28 U.S.C. §

1332(a)(1).

      15.     As required by 28 U.S.C. § 1446(a), true and correct copies of all of the

process, pleadings, orders and papers on file with the state court in this action are

attached as Composite Exhibit “A”.

      16.     Venue of this removed action is proper under 28 U.S.C. § 1441(a),

because this Court is the United States District Court for the district that includes

Sarasota County, where the state-court action was pending.

      17.     This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b)

because it is filed within thirty (30) days of Amazon’s receipt of service of the state

court Summons and Complaint.

      18.     Pursuant to 28 U.S.C. § 1446(d), notice of this Notice of Removal is

being provided to Plaintiff and the state court clerk contemporaneously with the

filing of this Notice of Removal with this Court.



      WHEREFORE, Defendant, AMAZON.COM, INC., by and through its

undersigned counsel, respectfully notices the removal of this action now pending

against it in the Circuit Court of the Twelfth Judicial Circuit in and for Sarasota




                                     Page 5 of 6
  Case 8:21-cv-01036-WFJ-AEP Document 1 Filed 04/30/21 Page 6 of 6 PageID 6




County, Florida, Case No. 2021-CA-1500 to the United States District Court for the

Middle District of Florida, Tampa Division.



                   CERTIFICATE OF SERVICE – CM/ECF

        I HEREBY CERTIFY that on April 30, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system and furnished

a copy via email to CARL REYNOLDS, ESQ. of Carl Reynolds Law at:

service@carlreynoldslaw.com (counsel for Plaintiff).




                                     /s/ Cory J. Person
                                     Robert M. Fulton
                                     Florida Bar No. 0008516
                                     Cory J. Person
                                     Florida Bar No. 32950
                                     Nicole Walsh
                                     Florida Bar No. 111961
                                     HILL, WARD & HENDERSON, P.A.
                                     Post Office Box 2231
                                     Tampa, FL 33601
                                     bob.fulton@hwhlaw.com
                                     cory.person@hwhlaw.com
                                     nicole.walsh@hwhlaw.com
                                     Tel: (813) 221-3900
                                     Fax: (813) 221-2900
                                     Attorneys for Amazon.com, Inc.




15303173v1
                                   Page 6 of 6
